Title: To George Washington from James Dunlop, 3 April 1789
From: Dunlop, James
To: Washington, George



Sir
Georgetown 3d April 1789

I am directed by Mr Montgomerie of Dumfries to pay on Stewart[,] Wilson & Montgomeries Bond to the Heirs of Colville in your hands what money I have collected from the purchasers of the Merryland tract—I have about Six hundred Pounds Sterling in hand and expect shortly a further sum.
If you will order the Bond into the hands of any person here or otherwise as may be most aggreeable to you appoint the time and place I will endevour, on giving me fourteen days previous notice to be prepared to pay the above mentioned £600 Ster.
Mr Montgomerie tells me you will probably take a Bill on Philadelphia at a short sight for a part if not the whole—this would be the most convenient mode of payment for me and should it answer your purposes equaly well I could pay directly the whole in my hands.

As the Bond I beleive is in Sterling money it may be necessary to inform your Agent to convert the payment I am to make into Sterling at the pa⟨r⟩ of Exchange at which only I am authorized to pay[.] I have the honour to be With the most perfect respect Sir Your most obt hue Sert

James Dunlop

